Title: To Thomas Jefferson from Henry Tazewell, 1 February 1797
From: Tazewell, Henry
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philadelphia 1st. February 1797.
                    
                    Your Letter of the 16th. January was lately delivered to me by Mr. Madison. On examination, I found the proceedings on the two former Elections for President and V. President, had been as you stated them. When a proper occasion presented itself I intended to make the most adviseable use of your communication, as to the mode of notifying you of the appointment which should fall to your lot. But unexpectedly, the Senate this day appointed a Committee to meet another from the House  of Representatives to report a Method of counting the Votes, and of notifying those concerned of their appointments. The names of those who were appointed on this Committee mark the measure as a thing of Concert: Sedgwick, Laurance, and Read. The House of Representatives have not yet acted on this subject. If a previous arrangement has been made, the speaker of that House will persue it—and you may easily conjecture of what kind the Report will be. Perhaps however as Mr. Adams is on the spot, if it can be contrived to make your wishes known to the Committee without hazard, they may be induced to adopt the plan of communication which you propose. This shall be attempted. If it fails, altho to oppose, will be less agreable, than originally to propose a mode of notification; yet my own inclination, backed by your wishes, will carry me as far as prudence will permit in an attempt to place it on the least exceptionable footing—I will however take no step which does not meet Mr. Madison’s approbation. Under these circumstances suppose you were to set out for this place before any notification can reach you? You can be advised from hence at any place, of any fact, you may wish to know. By this means you can illude any disagreably ceremonious notification. It is extremely probable that the Senate will continue in Session longer than the 3d. of March. If you should be appointed the V. President, you can then take the necessary Oath—and enter on the duties of your office. The Newspapers of this Evening announce the arrival of some interesting intelligence from Europe. The manner, excites a belief that the communication is to the Executive—and conjecture says it contains an account of the failure of Malmsbury’s Negotiation, and of the refusal to receive Mr. Pinkney as our Minister in France. These circumstances, if true, when added to a fact which I am told exists—that a French Vessel has lately captured an American East Indiaman, will increase our apprehensions of a War. Your friend & Servt
                    
                        Henry Tazewell
                    
                